MEMORANDUM **
Jaime Valencia-Amezola appeals from the district court’s judgment and challenges the 46-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Valencia-Amezola contends that the district court procedurally erred by failing to explain sufficiently a 12-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A). We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.2010), and find none. The district court gave a thorough explanation of its sentence, and it was not required to consider a policy challenge to the Guidelines that Valencia-Amezola did not raise. See United States v. Carper, 659 F.3d 923, 925 (9th Cir.2011).
Valencia-Amezola also contends that his sentence is substantively unreasonable in light of the staleness of his prior drug conviction, which triggered the 12-level enhancement. The district court did not abuse its discretion in imposing Valencia-Amezola’s sentence. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The sentence at the bottom of Guidelines is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including Valencia-Amezo-la’s seven prior criminal convictions and multiple prior deportations. See id.; United States v. Orozco-Acosta, 607 F.3d 1156, 1167 (9th Cir.2010).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.